IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 96-41056
                         Conference Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

TROY DONOVAN BOUNDS,

                                           Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. V-94-CR-1-2
                        - - - - - - - - - -
                           April 17, 1997
Before REAVLEY, DAVIS, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     The Government’s motion for the dismissal of Troy Donovan

Bounds’s appeal from the denial of his motion for the return of

property under FED. R. CRIM. P. 41(e) is DENIED.   Bounds’s notice

of appeal was timely filed.    Hunt v. United States Dep’t of

Justice, 2 F.3d 96, 97 (5th Cir. 1993).

     Bounds concedes that the property he seeks to have returned

has been destroyed.    His appeal therefore is moot.   See Rocky v.

King, 900 F.2d 864, 867 (5th Cir. 1990).    Because the appeal is


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                         No. 96-41056
                             - 2 -

moot, it is DISMISSED.